Case 1:20-bk-10390            Doc 16      Filed 02/12/20 Entered 02/12/20 02:50:36                    Desc Main
                                         Document      Page 1 of 23



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

                                                             )
In re:                                                       )   Chapter 11
                                                             )
MURRAY METALLURGICAL COAL                                    )   Case No. 20-10390 (JEH)
HOLDINGS, LLC, et al.,1                                      )
                                                             )   Judge John E. Hoffman, Jr.
                                                             )
                           Debtors.                          )   (Joint Administration Requested)
                                                             )

        DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
      DEBTORS TO (A) FILE A CONSOLIDATED LIST OF CREDITORS IN LIEU OF
        SUBMITTING A SEPARATE MAILING MATRIX FOR EACH DEBTOR AND
    (B) REDACT CERTAIN PERSONALLY IDENTIFIABLE INFORMATION FOR THE
        DEBTORS’ EMPLOYEES, (II) APPROVING THE FORM AND MANNER OF
      NOTIFYING CREDITORS OF THE COMMENCEMENT OF THE CHAPTER 11
                  CASES, AND (III) GRANTING RELATED RELIEF

          Murray Metallurgical Coal Holdings, LLC (“Met Holdings”) together with its debtor

subsidiaries (collectively, the “Debtors”) respectfully state as follows in support of this motion:2

                                               Relief Requested

          1.       The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A, (a) authorizing the Debtors to (i) file a consolidated list of creditors in lieu of

submitting separate mailing matrices for each Debtor (the “Creditor Matrix”) and (ii) redact

certain personally identifiable information for the Debtors’ employees, (b) approving the form



1   The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
    identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining,
    LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle
    Coal, LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226
    National Road, St. Clairsville, OH 43950.
2   The facts and circumstances supporting this application are set forth in the Declaration of Robert D. Moore in
    Support of Chapter 11 Petitions (the “Moore Declaration”) and Declaration of Amy Lee, Senior Director of
    Alvarez & Marsal North America, LLC, in Support of First Day Motions filed contemporaneously herewith and
    incorporated by reference herein (collectively, the “First Day Declarations”). Capitalized terms used but not
    otherwise defined herein have the meanings given to them in the First Day Declarations.

                                                         1
Case 1:20-bk-10390       Doc 16     Filed 02/12/20 Entered 02/12/20 02:50:36           Desc Main
                                   Document      Page 2 of 23



and manner of notifying creditors of the commencement of the chapter 11 cases and other

information, and (c) granting related relief.

                                      Jurisdiction and Venue

         2.    The United States Bankruptcy Court for the Southern District of Ohio

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

General Order 30-3 from the United States Bankruptcy Court for the Southern District of Ohio,

dated December 4, 2019 (the “General Order”). The Debtors confirm their consent, pursuant to

Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry

of a final order by the Court in connection with this motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The bases for the relief requested herein are sections 105(a), 107(b), and 521 of

title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),

Bankruptcy Rule 1007, Rules 1007-2 and 9013-1 of the Local Bankruptcy Rules for the United

States Bankruptcy Court for the Southern District of Ohio (the “Local Rules”), and the General

Order.

                                            Background

         5.      The Debtors are engaged in the mining and production of metallurgical coal.

Unlike thermal coal, which is primarily used by the electric utility industry to generate

electricity, metallurgical coal is used to produce coke, which is an integral component of steel

production.




                                                2
Case 1:20-bk-10390             Doc 16      Filed 02/12/20 Entered 02/12/20 02:50:36                   Desc Main
                                          Document      Page 3 of 23



           6.       The Debtors primarily own and operate two active coal mining complexes and

other assets in Alabama and West Virginia. The larger of the two mining complexes, the Oak

Grove Mine (“Oak Grove”), is an underground longwall mine located in Alabama. The other

mining complex, known as the Maple Eagle No. 1 Mine (“Maple Eagle” and together with Oak

Grove, the “Mining Complexes”), is an underground continuous mining and surface mining

complex located in West Virginia.3 To preserve liquidity, the Maple Eagle mine has been in a

“hot idle”4 state since September. The Oak Grove mine has been in a “hot idle” state since

November. The Debtors have been engaged in a marketing process to sell Maple Eagle for

several months.

           7.       Each of the Debtors is an unrestricted subsidiary of Murray Energy Corporation

(“Murray Energy”), which, along with Javelin Investment Holdings LLC (“Javelin”), acquired

the mines and other assets of the Debtors from Mission Coal Company, LLC (“Mission”) in

April 2019 (the “Met Acquisition”). At the time of the Met Acquisition, Mission was a debtor in

its own chapter 11 cases pending in the United States Bankruptcy Court for the Northern District

of Alabama.5

           8.       In connection with the Met Acquisition, on April 29, 2019, Met Holdings entered

into a credit agreement (the “Take-Back Credit Agreement”), which governs, among other

things, a secured term credit facility (the “Take-Back Facility”) among Met Holdings, as

borrower, its subsidiaries (the “Met Subs”), as guarantors, Wilmington Savings Fund Society,

FSB, as administrative agent, and any additional lenders from time to time party thereto. The




3   The Debtors own a third mine, known as the North River Mine, in Alabama, which is not currently being operated.
4   A mine that is in a “hot idle” state means that it is being temporarily idled and maintained in anticipation of
    returning to operation in the near future.
5   The Mission bankruptcy cases are still pending.

                                                          3
Case 1:20-bk-10390       Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36           Desc Main
                                  Document      Page 4 of 23



Take-Back Facility matures on April 29, 2023, and is secured by substantially all of the Debtors’

assets.

          9.    In addition, on April 29, 2019, Met Holdings entered into a Management Services

Agreement (the “Management Services Agreement”) with Murray Energy pursuant to which

Murray Energy manages, administers, and oversees all aspects of the operation of the Mining

Complexes, including without limitation, the day-to-day operation, maintenance, and business of

the Mining Complexes.

          10.   Approximately six months after the Met Acquisition, on October 29, 2019,

Murray Energy and its affiliated debtors and debtors in possession (the “MEC Debtors”) filed

voluntary chapter 11 petitions in the Bankruptcy Court for the Southern District of Ohio (the

“MEC Chapter 11 Cases”). The MEC Chapter 11 Cases are being jointly administered under

Case No. 19-56885. Significantly, none of the Debtors are debtors in the MEC Chapter 11 Cases.

          11.   There are a number of differences between these chapter 11 cases and the MEC

Chapter 11 Cases, which warrant keeping them separated from the MEC Chapter 11 Cases,

including: (i) none of the Debtors are borrowers or guarantors on the debtor in possession

financing obligations in the MEC Chapter 11 Cases; (ii) the Debtors are primarily engaged in

mining, extraction, and processing of metallurgical coal, whereas the MEC Debtors are primarily

engaged in the mining, extraction, and processing of thermal coal, and each of these

commodities is subject to different market pressures; (iii) the lenders to the Debtors under the

Take-Back Facility are different from the lenders to the MEC Debtors; and (iv) as a result of the

Take-Back Facility and other claims against the assets of the Debtors (including obligations to

Javelin Global Commodities (UK) LTD (“Javelin Global”)), there was perceived to be little to no




                                               4
Case 1:20-bk-10390       Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36            Desc Main
                                  Document      Page 5 of 23



equity value in the Debtors that would flow up to the MEC Debtors, although there was a belief

that the Debtors could survive as a going concern without the need for a chapter 11 filing.

       12.     Commencing on February 11, 2020 (the “Petition Date”), the Debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code.          The Debtors are

authorized to continue operating their business and managing their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. Concurrently with

the filing of this motion, the Debtors filed a motion requesting joint administration of these

chapter 11 cases pursuant to Bankruptcy Rule 1015(b). Also, the Debtors have filed a Notice of

Election of Complex Chapter 11 Cases.

       13.     The Debtors commenced these chapter 11 cases after extensive negotiations with

their major stakeholders concerning a global resolution to the Debtors’ financial difficulties. In

an effort to ensure that value is maximized for all stakeholders and that the Debtors’ remediation

obligations are honored at each of their Mining Complexes, these chapter 11 cases have been

commenced with a three-pronged strategy that has the support of the Take-Back Facility lenders,

Javelin, Javelin Global, and Murray Energy. First, the Debtors intend to facilitate the consensual

sale of substantially all of the assets of Maple Eagle pursuant to Bankruptcy Code section 363.

Second, the Debtors intend to effectuate a reorganization of their remaining operations, which is

premised on the continued and future operation of the Oak Grove mining complex, through a

sale of Oak Grove pursuant to a plan. And third, the Debtors intend to ensure that they can

continue to comply with their reclamation obligations at the North River mining complex. These

three elements have been memorialized in a Restructuring Support Agreement among Met

Holdings, Murray Energy, the Take-Back Facility lenders, and Javelin Global, all as more fully

set forth in the Moore Declaration.


                                                5
Case 1:20-bk-10390             Doc 16     Filed 02/12/20 Entered 02/12/20 02:50:36         Desc Main
                                         Document      Page 6 of 23



           14.     As of the Petition Date, the Debtors have approximately $270 million in debt and

liabilities, including but not limited to approximately $169 million related to the Take-Back

Facility, approximately $21.5 million under an emergency bridge financing facility,6

approximately $23.5 million owed to Javelin Global under certain of the Javelin Agreements,

and approximately $12.7 million in intercompany liabilities owed to Murray Energy and other

affiliates. In addition, the Debtors have approximately $43 million in outstanding trade payables.

                                                 Basis for Relief

I.         Cause Exists to Authorize the Debtors to Prepare a List of Creditors in Lieu of
           Submitting a Formatted Mailing Matrix and to File a Single Consolidated List of
           the Debtors’ 30 Largest Unsecured Creditors.

           15.     Section 521(a) of the Bankruptcy Code, Bankruptcy Rule 1007(a)(1), and Local

Rule 1007-1(a) require a debtor in a voluntary chapter 11 case to file a list containing the name

and complete address of each creditor. In addition, Bankruptcy Rule 1007(d) requires a debtor to

file a list containing the name, address, and claim of the creditors holding the twenty largest

unsecured claims against the debtor.              Permitting the Debtors to maintain the consolidated

Creditor Matrix in electronic format only, in lieu of filing a mailing matrix, is warranted under

the circumstances of these chapter 11 cases. Further, because the Debtors share many creditors

and the Debtors operate as a single business enterprise, the Debtors request authority to file a

single, consolidated list of their 30 largest general unsecured creditors.

           16.     There are six (6) Debtors and many potential creditors and parties in interest (on a

consolidated basis) in these chapter 11 cases. Converting the Debtors’ computerized information

to a format compatible with the matrix requirements would greatly increase the risk of error with

respect to information already on computer systems maintained by the Debtors or their agents.


6   This facility is documented by amendments to the Take-Back Facility.

                                                          6
Case 1:20-bk-10390              Doc 16       Filed 02/12/20 Entered 02/12/20 02:50:36                        Desc Main
                                            Document      Page 7 of 23



Moreover, many of the Debtors’ creditors overlap and thus, to the extent that the Debtors are

required to maintain separate mailing matrices, a substantial number of parties likely would

receive multiple copies of the same notice.

          17.       The Debtors therefore submit that permitting them to maintain a single

consolidated list of creditors in lieu of filing a separate creditor matrix will benefit the Debtors

and their estates by allowing the Debtors to more efficiently provide required notices to parties in

interest and reduce the potential for duplicate mailings. Accordingly, the Debtors submit that the

proposed maintenance of the electronic list of creditors by the Claims and Noticing Agent (as

defined herein), rather than preparing and filing separate creditor matrices for each Debtor, will

not only maximize efficiency and accuracy, but also reduce costs, and is consistent with

applicable Local Rules.

          18.       Concurrently with the filing of this motion, and in accordance with the General

Order, the Debtors are seeking to retain Prime Clerk LLC as their claims and noticing agent

(the “Claims and Noticing Agent”).7                  The Debtors, working together with the Claims and

Noticing Agent before the Petition Date, have already begun to prepare a single, consolidated list

of the Debtors’ creditors in electronic format. The Debtors are prepared to make the Creditor

Matrix available in electronic form to any party in interest who so requests (or in non-electronic

form at such requesting party’s sole cost and expense) in lieu of submitting a mailing matrix to

the clerk of the Court. The Debtors therefore submit that the preparation and maintenance of a




7   The request to retain the Claims and Noticing Agent is made pursuant to section 156(c) of title 28 of the United
    States Code, which empowers the Court to use outside facilities or services pertaining to the provisions of notice
    of the administrative information to parties in interest so long as the costs of the services are paid for out of assets
    of the estate. See 28 U.S.C. § 156(c); See also Debtors’ Application for Appointment of Prime Clerk LLC as
    Claims and Noticing Agent, filed contemporaneously herewith. Pursuant to the General Order, a debtor in a
    complex case in this district is required to retain a claims and noticing agent.

                                                             7
Case 1:20-bk-10390        Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36               Desc Main
                                   Document      Page 8 of 23



single consolidated creditor list is warranted under the facts and circumstances present in these

chapter 11 cases.

       19.     Moreover, compiling separate top 20 creditor lists for each individual Debtor is

not as efficient as the approach suggested here. As noted above, the Debtors operate as a single

business enterprise and have many overlapping creditors, including creditors on each of their top

20 lists. Further, the Debtors believe a single, consolidated list of the Debtors’ 30 largest

unsecured, non-insider creditors will aid the United States Trustee for the Southern District of

Ohio (the “U.S. Trustee”) in its efforts to communicate with these creditors. As such, the

Debtors believe that filing a single consolidated list of the 30 largest unsecured creditors in these

chapter 11 cases is appropriate.

       20.     Courts in this jurisdiction and elsewhere within the Sixth Circuit have approved

relief similar to the relief requested herein with respect to preparation of a consolidated,

electronic list of a debtor’s creditors. See, e.g., In re Murray Energy Holdings Co., No. 19-

56885 (JEH) (Bankr. S.D. Ohio Oct. 31, 2019) (authorizing the debtors to file a consolidated list

of creditors and to file a list of their 50 largest unsecured creditors); In re Milacron Inc.,

No. 09-11235 (JVA) (Bankr. S.D. Ohio Mar. 12, 2009) (authorizing the debtors to file a

consolidated list of creditors and to file a list of their 40 largest unsecured creditors); see also In

re Curae Health, Inc., No. 18-05665 (CMW) (Bankr. M.D. Tenn. Oct. 5, 2018) (authorizing the

debtors to file a consolidated list of their 30 largest unsecured creditors); In re FirstEnergy

Solutions, Corp., No. 18-50757 (AMK) (Bankr. N.D. Ohio Apr. 4, 2018) (authorizing the debtors

to prepare a consolidated list of creditors in lieu of submitting a creditor matrix for each debtor

and to file a list of their 50 largest general unsecured creditors); In re Collins & Aikman Corp.,

No. 05-55927 (SWR) (Bankr. E.D. Mich. May 17, 2005) (same); In re Blue Water Automotive


                                                  8
Case 1:20-bk-10390              Doc 16     Filed 02/12/20 Entered 02/12/20 02:50:36                   Desc Main
                                          Document      Page 9 of 23



Sys., Inc., No. 08-43196 (MBM) (Bankr. E.D. Mich. Feb, 21, 2008) (authorizing the debtors to

prepare a consolidated list of creditors in lieu of submitting a creditor matrix for each debtor and

to file a list of their 30 largest unsecured creditors).8

II.       Cause Exists to Redact Certain Confidential Information.

          21.      Section 107(c) of the Bankruptcy Code provides that the Court “for cause, may

protect an individual, with respect to the following types of information to the extent the court

finds that disclosure of such information would create undue risk of identity theft or other

unlawful injury to the individual[:] . . . [a]ny means of identification . . . contained in a paper

filed, or to be filed in a case under” the Bankruptcy Code. 11 U.S.C. § 107(c)(1)(A).

          22.      The Debtors request that the Court authorize the Debtors to redact the addresses

of the employees from the Creditor Matrix, the Schedules and Statements,9 and any other

documents filed in these chapter 11 cases. Although transparency is important to the bankruptcy

process, Congress recognized a counterbalancing interest in enacting section 107(c)(1): the need

to protect the identities and privacy of individuals.                 The statutory language demonstrates

Congress’       desire    for    courts    to   have    flexibility   to   protect    individuals’     identities.

Section 107(c)(1)(B) of the Bankruptcy Code allows a bankruptcy court to shield “[o]ther

information” apart from “means of identification,” and the definition of “means of identification”

is itself a non-exhaustive list of personally identifiable information. Although an individual’s

home address is not explicitly enumerated as a “means of identification,” it is nevertheless within

the broad scope of section 107(c)(1)(B).


8   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these cited orders are available upon request to the Debtors’ proposed counsel.
9   As defined in the Debtors’ Motion for Entry of an Order (I) Extending Time to File Schedules of Assets and
    Liabilities, Schedules of Current Income and Expenditures, Schedules of Executory Contracts and Unexpired
    Leases, and Statements of Financial Affairs, and Rule 2015.3 Reports, and (II) Granting Related Relief, filed
    contemporaneously herewith.

                                                         9
Case 1:20-bk-10390             Doc 16     Filed 02/12/20 Entered 02/12/20 02:50:36                      Desc Main
                                         Document     Page 10 of 23



           23.      With approximately 529 employees, the Debtors cannot reasonably know with

sufficient certainty whether a release of their personal information could potentially jeopardize

their safety. In these circumstances, the Debtors respectfully submit that it is appropriate to

authorize the Debtors to redact from any documents filed or to be filed with the Court in these

chapter 11 cases, including the Creditor Matrix and Schedules and Statements, the home

addresses of the Debtors’ employees. Such information could be used, among other things, to

perpetrate identity theft or locate survivors of domestic violence or stalking who have otherwise

taken steps to conceal their whereabouts. This risk is not merely speculative. In at least one

recent chapter 11 case, the abusive former partner of a debtor’s employee exploited the publicly

accessible creditor and employee information filed in the chapter 11 case to track the employee

to her new address, which had not been publicly available until then, forcing the employee to

change addresses again for her safety.10 The Debtors propose to provide an unredacted version

of the Creditor Matrix and any other applicable filings to the Court, the U.S. Trustee, and counsel

to any statutory committee appointed in these chapter 11 cases, which will ensure that certain

parties receive fully unredacted information while balancing the Debtors’ concerns about

safeguarding their employees’ safety and privacy.

           24.      Similar relief has been granted in comparable chapter 11 cases. See, e.g., In re

Murray Energy Holdings Co., No. 19-56885 (JEH) (Bankr. S.D. Ohio Oct. 31, 2019)

(authorizing the debtors to redact personal identification information of the debtors’ employees);

In re Deluxe Entm’t Servs. Grp. Inc., No. 19-23774 (RDD) (Bankr. S.D.N.Y. Oct. 9, 2019)

(same); In re THG Holdings, LLC, No. 19-11689 (JTD) (Bankr. D. Del. Aug. 22, 2019) (same);

In re EP Energy Corp., No. 19-35654 (MI) (Bankr. S.D. Tex. Oct. 4, 2019) (authorizing the


10    The incident, which took place during the first Charming Charlie chapter 11 proceedings in 2017, is described in
     the creditor matrix motion filed in In re Charming Charlie Holdings Inc., No. 19-11534 (CSS) (Bankr. D. Del.
                                                          10
Case 1:20-bk-10390           Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36         Desc Main
                                      Document     Page 11 of 23



debtors to redact address information of individual creditors listed on the creditor matrix); In re

Specialty Retail Shops Holding Corp., No. 19-80064 (TLS) (Bankr. D. Neb. Jan. 18, 2019)

(same); In re Mission Coal Company, LLC, No. 18-04177 (TOM) (Bankr. N.D. Ala. Oct. 16,

2018) (authorizing the debtors to redact address information of individual creditors who are the

debtors’ employees and independent contractors).

        25.      In view of the foregoing, and given that there is minimal, if any, benefit to the

public of publishing the home addresses of the Debtors’ employees in these chapter 11 cases, the

Debtors respectfully submit that cause exists to authorize the Debtors to redact, pursuant to

section 107(c)(1) of the Bankruptcy Code, the home addresses of the Debtors’ employees listed

on the Creditor Matrix, in the Schedules and Statements, or any other document filed with the

Bankruptcy Court.

III.    The Court Should Authorize the Claims and Noticing Agent to Mail Required
        Notice to Creditors.

        26.       Bankruptcy Rule 2002(a)(1) provides that the Clerk (or other person directed by

the Court) must give the debtor, the U.S. Trustee, all creditors, and any indenture trustee at least

21 days’ notice by mail of the meeting of creditors under section 341 of the Bankruptcy Code.

Bankruptcy Rule 2002(f)(1) further provides that notice of “the order for relief” shall be sent by

mail to all creditors.

        27.      The Debtors propose that the Claims and Noticing Agent undertake all mailings

directed by the Court, the U.S. Trustee, or as required by section 342(a) of the Bankruptcy Code

and Bankruptcy Rules 2002(a) and (f), including the notice of commencement of these

chapter 11 cases, substantially in the form attached as Exhibit 1 to Exhibit A hereto.

The Debtors believe that using the Claims and Noticing Agent to promptly provide notices to all


  Jul. 11, 2019) [Docket No. 4].

                                                 11
Case 1:20-bk-10390        Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36               Desc Main
                                   Document     Page 12 of 23



applicable parties will maximize efficiency in administering these chapter 11 cases and will ease

administrative burdens that would otherwise fall upon the Court and the U.S. Trustee.

Additionally, the Claims and Noticing Agent will assist the Debtors in preparing creditor lists

and mailing initial notices, and therefore there are efficiencies in authorizing the Claims and

Noticing Agent to mail the notice of commencement of these chapter 11 cases. Accordingly, the

Debtors respectfully submit that the Claims and Noticing Agent should undertake such mailings.

                                          Motion Practice

       28.     This motion includes citations to the applicable rules and statutory authorities

upon which the relief requested herein is predicated and a discussion of their application to this

motion. Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                               Notice

       29.     The Debtors have provided notice of this motion to the following parties or their

respective counsel: (a) the U.S. Trustee for the Southern District of Ohio; (b) the holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the administrative

agent under the Take-Back Facility; (d) Javelin Investment Holdings LLC; (e) counsel to the Ad

Hoc Group of Prepetition Term Loan Lenders; (f) the administrative agent under the Debtors’

proposed debtor-in-possession financing facility; (g) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors operate; (h) the offices of the

attorneys general for the states in which the Debtors operate; (i) the United States Attorney’s

Office for the Southern District of Ohio; (j) the Internal Revenue Service; (k) the Pension Benefit

Guaranty Corporation; (l) the United Mine Workers of America; (m) counsel to each of the

lenders of the Debtors’ proposed debtor-in-possession financing facility; (n) Murray Energy; (o)

Javelin Global; (p) all taxing authorities; (q) all mechanic’s lien claimants; (r) all lessors; and (s)


                                                  12
Case 1:20-bk-10390        Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36                Desc Main
                                   Document     Page 13 of 23



any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that,

in light of the nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       30.     No prior request for the relief sought in this motion has been made to this or any

other court.

                            [Remainder of page intentionally left blank]




                                                  13
Case 1:20-bk-10390      Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36           Desc Main
                                 Document     Page 14 of 23



       WHEREFORE the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other relief as the Court deems appropriate under the circumstances.

Dated: February 12, 2020
Columbus, Ohio

 /s/ Thomas R. Allen
 Thomas R. Allen       (0017513)                 David M. Hillman (pro hac vice pending)
 Richard K. Stovall    (0029978)                 Timothy Q. Karcher (pro hac vice pending)
 James A. Coutinho (0082430)                     Chris Theodoridis (pro hac vice pending)
 Matthew M. Zofchak (0096279)
 Allen Stovall Neuman Fisher & Ashton            PROSKAUER ROSE LLP
 17 South High Street, Suite 1220                Eleven Times Square
 Columbus, Ohio 43215                            New York, New York 10036
 Telephone:    (614) 221-8500                    Telephone:   (212) 969-3000
 Facsimile:    (614) 221-5988                    Facsimile:   (212) 969-2900
 Email:        allen@asnfa.com                   Email:       dhillman@proskauer.com
               stovall@asnfa.com                              tkarcher@proskauer.com
               coutinho@asnfa.com                             ctheodoridis@proskauer.com
               zofchak@asnfa.com
                                                                - and -
 Proposed Counsel to the Debtors and
 Debtors in Possession
                                                 Charles A. Dale (pro hac vice pending)
                                                 PROSKAUER ROSE LLP
                                                 One International Place
                                                 Boston, Massachusetts 02110
                                                 Telephone:    (617) 526-9600
                                                 Facsimile:    (617) 526-9899
                                                 Email:        cdale@proskauer.com

                                                 Proposed Counsel to the Debtors and Debtors
                                                 in Possession
Case 1:20-bk-10390   Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36   Desc Main
                              Document     Page 15 of 23



                                      Exhibit A

                                   Proposed Order
Case 1:20-bk-10390            Doc 16     Filed 02/12/20 Entered 02/12/20 02:50:36                     Desc Main
                                        Document     Page 16 of 23




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

                                                             )
In re:                                                       )    Chapter 11
                                                             )
MURRAY METALLURGICAL COAL                                    )    Case No. 20-10390 (JEH)
HOLDINGS, LLC, et al.,1                                      )
                                                             )    Judge John E. Hoffman, Jr.
                                                             )
                           Debtors.                          )    (Joint Administration Requested)
                                                             )

    ORDER (I) AUTHORIZING THE DEBTORS TO (A) FILE A CONSOLIDATED LIST
    OF CREDITORS IN LIEU OF SUBMITTING A SEPARATE MAILING MATRIX FOR
      EACH DEBTOR AND (B) REDACT CERTAIN PERSONALLY IDENTIFIABLE
    INFORMATION FOR THE DEBTORS’ EMPLOYEES, (II) APPROVING THE FORM
    AND MANNER OF NOTIFYING CREDITORS OF THE COMMENCEMENT OF THE
        CHAPTER 11 CASES AND OTHER INFORMATION, AND (III) GRANTING
                RELATED RELIEF [RELATED TO DOCKET NO. ____]

          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the



1   The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
    identification number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining,
    LLC (4268); Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle
    Coal, LLC (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226
Case 1:20-bk-10390          Doc 16     Filed 02/12/20 Entered 02/12/20 02:50:36         Desc Main
                                      Document     Page 17 of 23



Debtors to (i) file a consolidated list of creditors in lieu of submitting separate mailing matrices

for each Debtor (the “Creditor Matrix”), and (ii) redact certain personally identifiable

information for the Debtors’ employees, (b) approving the form and manner of notice of

commencement of these chapter 11 cases and the scheduling of the meeting of creditors under

section 341 of the Bankruptcy Code, and (c) granting related relief, all as more fully set forth in

the Motion; and upon the First Day Declarations; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order 30-3 from the United

States Bankruptcy Court for the Southern District of Ohio, dated December 4, 2019, and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this

Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a

hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.       The Motion is granted as set forth herein.



  National Road, St. Clairsville, OH 43950.

                                                  2
Case 1:20-bk-10390            Doc 16     Filed 02/12/20 Entered 02/12/20 02:50:36                      Desc Main
                                        Document     Page 18 of 23



          2.       The Debtors are authorized to file a consolidated list of the 30 largest unsecured

creditors in these chapter 11 cases in lieu of each Debtor filing a list of its 20 largest unsecured

creditors, provided that if any of these chapter 11 cases converts to a case under chapter 7 of the

Bankruptcy Code, the applicable Debtor shall file its own creditor mailing matrix.

          3.       In lieu of submitting a formatted mailing matrix, the Debtors, with the assistance

of the Claims and Noticing Agent (upon the Court’s approval of the Debtors’ retention of the

Claims and Noticing Agent), shall make available a single consolidated list of all of the Debtors’

creditors in electronic form to any entity who so requests and in non-electronic form at such

requesting entity’s sole cost and expense.

          4.       The Debtors are authorized to redact personally identifiable information,

including home address information, regarding the Debtors’ employees listed on the Creditor

Matrix (to the extent applicable), Schedules and Statements, or similar documents filed with the

Court. The Debtors shall provide an unredacted version of the Creditor Matrix (to the extent

applicable), Schedules and Statements, and any other applicable filed document to the Court, the

U.S. Trustee, and counsel to any statutory committee appointed in these chapter 11 cases.

          5.       The Debtors are authorized to serve the notice of commencement, substantially in

the form attached hereto as Exhibit 1 (the “Notice of Commencement”), on the Creditor Matrix.

          6.       The Debtors, with the assistance of the Claims and Noticing Agent (upon the

Court’s approval of the Claims and Noticing Agent), are authorized to undertake all mailings

directed by the Court, the U.S. Trustee, or as required by the Bankruptcy Code, including the

Notice of Commencement, and any other correspondence the Debtors may wish to send

creditors.



2   Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.

                                                          3
Case 1:20-bk-10390          Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36             Desc Main
                                     Document     Page 19 of 23



       7.         Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion, and the requirements of Bankruptcy Rules and the Local Rules are

satisfied by such notice.

       8.         The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

       9.         The Debtors are authorized to take all reasonable actions necessary to effectuate

the relief granted in this Order in accordance with the Motion.

       10.        This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

SO ORDERED.

Copies to Default List.




                                                    4
Case 1:20-bk-10390   Doc 16    Filed 02/12/20 Entered 02/12/20 02:50:36   Desc Main
                              Document     Page 20 of 23

                                      Exhibit 1

                        Proposed Notice of Commencement
 Case 1:20-bk-10390                    Doc 16       Filed 02/12/20 Entered 02/12/20 02:50:36                                      Desc Main
                                                   Document     Page 21 of 23



 Information to identify the case:                                                                       EIN: XX-XXXXXXX
 Debtors: Murray Metallurgical Coal Holdings, LLC, et al.

                                                                                                         Date case filed in chapter 11: February 11, 2020

 United States Bankruptcy Court        Southern District of Ohio

 Case number: 20-10390 (JEH)



Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17


• For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for
relief has been entered.
This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge
may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed
below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

1. Full Name of Each Debtor:

             Jointly Administered Cases


                                              DEBTOR                                         CASE NO.                    EIN #
                        Murray Metallurgical Coal Holdings, LLC                              20-10390                 XX-XXXXXXX
                        Murray Eagle Mining, LLC                                             20-10391                 XX-XXXXXXX
                        Murray Alabama Minerals, LLC                                         20-10392                 XX-XXXXXXX
                        Murray Alabama Coal, LLC                                             20-10393                 XX-XXXXXXX
                        Murray Maple Eagle Coal, LLC                                         20-10394                 XX-XXXXXXX
                        Murray Oak Grove Coal, LLC                                           20-10395                 XX-XXXXXXX

2. Address:

             46226 National Road, St. Clairsville, Ohio 43950

3. Debtors’ Proposed Counsel

Thomas R. Allen         (0017513)                                     David M. Hillman (pro hac vice pending)
Richard K. Stovall      (0029978)                                     Timothy Q. Karcher (pro hac vice pending)
James A. Coutinho       (0082430)                                     Chris Theodoridis (pro hac vice pending)
Matthew M. Zofchak      (0096279)                                     PROSKAUER ROSE LLP
Allen Stovall Neuman Fisher & Ashton                                  Eleven Times Square
17 South High Street, Suite 1220                                      New York, New York 10036
Columbus, Ohio 43215                                                  Telephone: (212) 969-3000
Telephone: (614) 221-8500                                             Facsimile: (212) 969-2900
Facsimile: (614) 221-5988                                             Email:        dhillman@proskauer.com
Email:        allen@asnfa.com                                                      tkarcher@proskauer.com
              stovall@asnfa.com                                                    ctheodoridis@proskauer.com
              coutinho@asnfa.com
              zofchak@asnfa.com
                                                                      - and -
                                                                      Charles A. Dale (pro hac vice pending)
                                                                      PROSKAUER ROSE LLP
                                                                      One International Place
                                                                      Boston, Massachusetts 02110
                                                                      Telephone: 617-526-9600
 Case 1:20-bk-10390                    Doc 16          Filed 02/12/20 Entered 02/12/20 02:50:36                                     Desc Main
                                                      Document     Page 22 of 23


                                                                       Facsimile:    (617) 526-9899
                                                                       Email:        cdale@proskauer.com
Debtors’ Notice and Claims Agent
            Prime Clerk LLC
            Telephone: (877) 427-7610 (toll free)
            Telephone: (917) 962-8958 (International)
            Email: MurrayMetInfo@PrimeClerk.com
            If you have questions about this notice, please contact Prime Clerk

4. Bankruptcy Clerk’s office

Documents in these cases may be filed at this                        170 North High Street             Hours open: Monday – Friday
address                                                              Columbus, Ohio 43251              9:00 AM (ET) – 4:00 PM (ET)
                                                                                                       Contact phone: (614) 469-6638
You may inspect all records filed in these cases at
this office or online at either www.pacer.gov or
https://cases.primeclerk.com/MurrayMET

5. Meeting of creditors

The debtors’ representative must attend the               [          ], 2020, at [          [ (ET)                 Location:
meeting to be questioned under oath.
                                                          The meeting may be continued or
Creditors may attend, but are not required to do so.      adjourned to a later date. If so, the
                                                          date will be on the court docket.

6. Proof of claim deadline

                                    Deadline for filing proof of claim: Not yet set. If a deadline is set, notice will be sent at a later
                                    time.

                                    A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be
                                    filed either electronically or as a paper document. For more information on how to file a Proof of
                                    Claim, visit the Ohio Bankruptcy Court's website at:
                                    http://www.ohsb.uscourts.gov/claims−information, Prime Clerk’s website at
                                    https://cases.primeclerk.com/MurrayMET, or any bankruptcy clerk’s office.
                                    Your claim will be allowed in the amount scheduled unless:

                                         •      Your claim is designated as disputed, contingent, or unliquidated;
                                         •      You file a proof of claim in a different amount; or
                                         •      You receive another notice.

                                    If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated,
                                    you must file a proof of claim or you might not be paid on your claim and you might be unable to
                                    vote on a plan. You may file a proof of claim even if your claim is scheduled.

                                    You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov or
                                    https://cases.primeclerk.com/MurrayMET.

                                    Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.
                                    Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with
                                    consequences a lawyer can explain. For example, a secured creditor who files a proof of claim may
                                    surrender important nonmonetary rights, including the right to a jury trial.

7. Exception to discharge deadline

The bankruptcy clerk’s office       If § 523(c) applies to your claim and you seek to have it excepted from discharge, you
must receive a complaint and        must start a judicial proceeding by filing a complaint by the deadline stated below.
any required filing fee by the
following deadline.                 Deadline for filing the complaint: To Be Determined

8. Creditors with a foreign address

If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to extend the deadlines in
this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in these cases.

9. Filing a Chapter 11 bankruptcy case

Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court confirms it. You may
receive a copy of the plan and a disclosure statement telling you about the plan, and you may have the opportunity to vote on the
plan. You will receive notice of the date of the confirmation hearing, and you may object to confirmation of the plan and attend the
confirmation hearing. Unless a trustee is serving, the debtors will remain in possession of their property and may continue to operate
their business.

10. Discharge of debts

Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt. See 11 U.S.C.
§ 1141(d). A discharge means that creditors may never try to collect the debt from the debtors except as provided in the plan. If you
want to have a particular debt owed to you excepted from the discharge and § 523(c) applies to your claim, you must start a judicial
proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk's office by the deadline.
Case 1:20-bk-10390               Doc 16       Filed 02/12/20 Entered 02/12/20 02:50:36                  Desc Main
                                             Document     Page 23 of 23



                                           If you have questions about this notice,
                                            Please call (877) 427-7610 (toll free) or
                                              (917) 962-8958 (international), email
                                          MurrayMETInfo@PrimeClerk.com, or visit
                                          https://cases.primeclerk.com/MurrayMET.




  Official Form 309F (For Corporations or Partnerships)          Notice of Chapter 11 Bankruptcy Case
